Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 1 of 18




                       EXHIBIT A
                      Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 2 of 18
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Southern District of New York

In re Application of                                                         )
YS GM MARFIN II LLC;                                                         )    Civil Action No. _________________
YS GM MF VII LLC;                                                            )
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.

For an Order to Conduct Discovery for                                        )
Use in Foreign Proceedings                                                   )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:       The Clearing House Payments Company L.L.C.
          1114 Avenue of the Americas, 17th Floor
          New York, NY 10036

              Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors, or
managing agents, or designate other persons who consent to testify on your behalf about the following matters, or those set
forth in an attachment: See Exhibit A.

  Place:     Murphy & McGonigle                                                          Date and Time:
             1185 Avenue of the Americas, 21st Floor
             New York, NY 10036

           The deposition will be recorded by this method:

         Production: You, or your representatives, must also bring with you to the deposition the following
documents, electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: See Exhibit A.

        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

Date:
                                    CLERK OF COURT
                                                                                    OR

                                            Signature of Clerk or Deputy Clerk                      Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing YS GM MARFIN II LLC; YS GM
 MF VII LLC; YS GM MF VIII LLC; YS GM MF IX LLC; and YS GM MF X LLC., who issues or requests this subpoena,
 are: Andrew J. Melnick, Esq., Murphy & McGonigle, 1185 Avenue of the Americas, 21st Floor, New York, NY
 10036, (212) 880-3999, Andrew.Melnick@mmlawus.com


                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 3 of 18
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                          .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
           $                                       .

My fees are $                                      for travel and $                      for services, for a total of $   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 4 of 18

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 5 of 18



                                        EXHIBIT A

                                     INSTRUCTIONS

1.      Each person or entity listed in Table A shall be deemed to include any name of similar
variation, including the names in the “also known as” column. Accordingly, a request for
Documents involving a person or entity listed in Table A shall also encompass any person or
entity similarly named or included in the “also known as” column.

2.     If no date is specified, each Document Request requests all responsive documents from
June 01, 2018 to the present.
                                 DOCUMENT REQUESTS

a.    An electronic copy of all wire transfers processed through Clearing House Interbank
Payments System (“CHIPS”) in which the following search terms appear in the wire/payment
message:


                                     TABLE A
                         PART A: BORROWERS OF THE LOANS
             Entities / Individuals                Also Known As
             North Star Marine Ltd.


              Gemini Marine Ltd.


          Gemini Marine (No. 1) Ltd.


          Gemini Marine (No. 2) Ltd.


          Gemini Marine (No. 3) Ltd.


          Gemini Marine (No. 4) Ltd.


          Gemini Marine (No. 5) Ltd.


          Gemini Marine (No. 6) Ltd.


          Gemini Marine (No. 7) Ltd.



                                              4
   Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 6 of 18



      Gemini Marine (No. 8) Ltd.


     Gemini Marine (No. 10) Ltd.


     Gemini Marine (No. 12) Ltd.


     Gemini Marine (No. 13) Ltd.


     Gemini Marine (No. 14) Ltd.


        Aquarius Marine Ltd.


                     PART B: GUARANTORS TO THE LOANS
         Entities / Individuals                 Also Known As
 North Star Maritime Holdings Limited


      Muhammad Tahir Lakhani                         Tahir Lakhani


       Muhammad Ali Lakhani                           Ali Lakhani


     Muhammad Hassan Lakhani                         Hassan Lakhani


PART C: PARTY INVOLVED IN THE TRANSACTION RELATED TO THE WU
                                   XIAN FRAUD
               Period                                    Entity
 From September 01, 2019 to the present    Holman Fenwick Willan Singapore LLP


PART D: INTERMEDIARY BUYERS AND SELLERS OF VESSELS IN BACK-TO-
    BACK SALES WHICH ARE LINKED TO THE NORTH STAR GROUP
         Entities / Individuals          Also Known As
       Dubai Navigation Corp.


         Lars Juul Jorgensen


            Rao Varanasi



                                      5
Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 7 of 18



        Ralph Becker


      Kowshik Kuchroo


    Five Star Shipping Ltd.


    Morrito Maritime Inc.


   Cobb Maritime No. 4 Ltd.


   Cobb Maritime No. 5 Ltd.


   PART E: OTHER AFFILIATES OF THE NORTH STAR GROUP
    Entities / Individuals             Also Known As
   NS General Trading LLC


   North Star Holdings LLC


    Gulf Star Agencies Ltd.


      Astir Maritime Ltd.


   Astir Maritime No. 1 Ltd.


   Astir Maritime No. 2 Ltd.


   Astir Maritime No. 3 Ltd.


   Astir Maritime No. 4 Ltd.


   Astir Maritime No. 5 Ltd.


   Astir Maritime No. 6 Ltd.




                               6
Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 8 of 18



   Astir Maritime No. 7 Ltd.


   Astir Maritime No. 8 Ltd.


   Astir Maritime No. 9 Ltd.


  Astir Maritime No. 10 Ltd.


  Astir Maritime No. 11 Ltd.


  Astir Maritime No. 12 Ltd.


    Christie Maritime Ltd.


     Cobb Maritime Ltd.


    Conrad Maritime Ltd.


   Monsarrat Maritime Ltd.


     Verne Maritime Ltd.


   Cobb Maritime No. 1 Ltd.


   Cobb Maritime No. 2 Ltd.


   Cobb Maritime No. 3 Ltd.


      Etoile Polaire Ltd.


     Taurus Maritime Ltd.


     Pisces Maritime Ltd.




                               7
  Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 9 of 18



      Capricorn Maritime Ltd.


       Cepheus Maritime Ltd.


       Cygnus Maritime Ltd.


       Perseus Maritime Ltd.


         Kei Maritime Ltd.


         Vita Maritime Ltd.


      Vega Maritime No. 1 Ltd.


      Vega Maritime No. 2 Ltd.


      Vega Maritime No. 3 Ltd.


      Vega Maritime No. 4 Ltd.


      Vega Maritime No. 5 Ltd.


     Gemini Marine (No. 9) Ltd.


             PART F: OTHER ARMS OF THE LAKHANI GROUP
        Entities / Individuals             Also Known As
            Gulfstar SA


        DTA Maritime LLC


  Star Property Investments Limited


PART G: OTHER THIRD PARTIES OF INTEREST TO THE INVESTIGATION
      Entities / Individuals              Also Known As
    SH Process Agents Limited


                                      8
                     Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 10 of 18
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Southern District of New York

In re Application of                                                         )
YS GM MARFIN II LLC;                                                         )    Civil Action No. _________________
YS GM MF VII LLC;                                                            )
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.

For an Order to Conduct Discovery for                                        )
Use in Foreign Proceedings                                                   )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:       “INTERMEDIARY BANK”

              Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors, or
managing agents, or designate other persons who consent to testify on your behalf about the following matters, or those set
forth in an attachment: See Exhibit A.

  Place:     Murphy & McGonigle                                                          Date and Time:
             1185 Avenue of the Americas, 21st Floor
             New York, NY 10036

           The deposition will be recorded by this method:

         Production: You, or your representatives, must also bring with you to the deposition the following
documents, electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: See Exhibit A.

        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

Date:
                                    CLERK OF COURT
                                                                                    OR

                                            Signature of Clerk or Deputy Clerk                      Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing YS GM MARFIN II LLC; YS GM
 MF VII LLC; YS GM MF VIII LLC; YS GM MF IX LLC; and YS GM MF X LLC., who issues or requests this subpoena,
 are: Andrew J. Melnick, Esq., Murphy & McGonigle, 1185 Avenue of the Americas, 21st Floor, New York, NY
 10036, (212) 880-3999, Andrew.Melnick@mmlawus.com

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 11 of 18
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                          .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
           $                                       .

My fees are $                                      for travel and $                      for services, for a total of $   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 12 of 18

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 13 of 18



                                           EXHIBIT A

                              DEFINITIONS & INSTRUCTIONS

       1.      Bank. “Bank” shall mean the person or entity to whom this subpoena is directed.

       2.      Document. “Document” shall have the same meaning and scope as “documents
or electronically stored information” within the meaning of Federal Rule of Civil Procedure
34(a)(1)(A).

       3.      CHIPS. “CHIPS” shall mean the Clearing House Interbank Payment System,
operated by the New York Clearing House Association.

      4.    SWIFT. “SWIFT” shall mean the Society for Worldwide Interbank Financial
Telecommunications.

       5.      Fedwire. “Fedwire” means the Federal Reserve’s funds transfer system.

         6.      You are requested to produce all documents that are in your possession, custody,
or control, including, but not limited to, documents in the possession, custody or control of your
affiliates, attorneys, consultants, professionals, agents, representatives, employees, subsidiaries,
sister corporations, parent corporations or any other person or entity acting on your behalf. You
have the affirmative duty to contact any third party, including the foregoing, from whom you
have “the legal right to obtain the documents requested upon demand.” Sergeeva v. Tripleton
Int'l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (affirming order that U.S. company produce
documents in the physical possession or custody of a foreign affiliate). See also SeaRock v.
Stripling, 736 F.2d 650, 653–54 (11th Cir. 1984); In re Markus, 607 B.R. 379 (Bankr.
S.D.N.Y. 2019).

        7.    As payment messages may not include the exact name of the Entities or
Individuals, when searching for documents responsive to transfers, please include payment
messages or other Documents that include entities with names substantially similar to the names
listed above.

        8.     Together with any Documents produced in response to this Subpoena, please
provide an affidavit or certification sufficient to identify such Documents as business records of
a regularly conducted activity, as described in the Federal Rules of Evidence 803(6).




                                                 4
       Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 14 of 18



                                       DOCUMENT REQUESTS


        1.      Logs or spreadsheets listing all wire transfers received by any account, person, or
entity listed in TABLE A, below, in which transfers the Bank acted solely as an intermediary
bank or correspondent bank to CHIPS, Fedwire, or otherwise to facilitate an interbank funds
transfer. If not no date is specified, this Request is limited to searches regarding wire transfers
occurring during the period beginning with June 01, 2018, through and including the present
date.

        2.     To the extent not included in Document Request 1, logs or spreadsheets of all
CHIPS, SWIFT, or Fedwire payment messages regarding any wire transfer initiated or received
by any person or entity listed in TABLE A, below, in which transfer the Bank acted solely as an
intermediary bank or correspondent bank to CHIPS, Fedwire, or otherwise to facilitate an
interbank funds transfer. If not no date is specified, this Request is limited to searches regarding
wire transfers occurring during the period beginning with June 01, 2018, through and including
the present date.



                                      TABLE A
                          PART A: BORROWERS OF THE LOANS
              Entities / Individuals                Also Known As
              North Star Marine Ltd.


               Gemini Marine Ltd.


           Gemini Marine (No. 1) Ltd.


           Gemini Marine (No. 2) Ltd.


           Gemini Marine (No. 3) Ltd.


           Gemini Marine (No. 4) Ltd.


           Gemini Marine (No. 5) Ltd.


           Gemini Marine (No. 6) Ltd.


           Gemini Marine (No. 7) Ltd.



                                                 5
  Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 15 of 18



      Gemini Marine (No. 8) Ltd.


     Gemini Marine (No. 10) Ltd.


     Gemini Marine (No. 12) Ltd.


     Gemini Marine (No. 13) Ltd.


     Gemini Marine (No. 14) Ltd.


        Aquarius Marine Ltd.


                     PART B: GUARANTORS TO THE LOANS
         Entities / Individuals                 Also Known As
 North Star Maritime Holdings Limited


      Muhammad Tahir Lakhani                          Tahir Lakhani


       Muhammad Ali Lakhani                            Ali Lakhani


     Muhammad Hassan Lakhani                         Hassan Lakhani


PART C: PARTY INVOLVED IN THE TRANSACTION RELATED TO THE WU
                                   XIAN FRAUD
               Period                                    Entity
 From September 01, 2019 to the present    Holman Fenwick Willan Singapore LLP


PART D: INTERMEDIARY BUYERS AND SELLERS OF VESSELS IN BACK-TO-
    BACK SALES WHICH ARE LINKED TO THE NORTH STAR GROUP
         Entities / Individuals          Also Known As
       Dubai Navigation Corp.


         Lars Juul Jorgensen


            Rao Varanasi



                                      6
Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 16 of 18



         Ralph Becker


      Kowshik Kuchroo


    Five Star Shipping Ltd.


     Morrito Maritime Inc.


   Cobb Maritime No. 4 Ltd.


   Cobb Maritime No. 5 Ltd.


   PART E: OTHER AFFILIATES OF THE NORTH STAR GROUP
    Entities / Individuals             Also Known As
   NS General Trading LLC


   North Star Holdings LLC


    Gulf Star Agencies Ltd.


      Astir Maritime Ltd.


   Astir Maritime No. 1 Ltd.


   Astir Maritime No. 2 Ltd.


   Astir Maritime No. 3 Ltd.


   Astir Maritime No. 4 Ltd.


   Astir Maritime No. 5 Ltd.


   Astir Maritime No. 6 Ltd.




                               7
Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 17 of 18



   Astir Maritime No. 7 Ltd.


   Astir Maritime No. 8 Ltd.


   Astir Maritime No. 9 Ltd.


   Astir Maritime No. 10 Ltd.


   Astir Maritime No. 11 Ltd.


   Astir Maritime No. 12 Ltd.


     Christie Maritime Ltd.


      Cobb Maritime Ltd.


     Conrad Maritime Ltd.


    Monsarrat Maritime Ltd.


      Verne Maritime Ltd.


   Cobb Maritime No. 1 Ltd.


   Cobb Maritime No. 2 Ltd.


   Cobb Maritime No. 3 Ltd.


       Etoile Polaire Ltd.


     Taurus Maritime Ltd.


     Pisces Maritime Ltd.




                                8
 Case 1:20-mc-00182-VEC Document 1-1 Filed 04/03/20 Page 18 of 18



      Capricorn Maritime Ltd.


       Cepheus Maritime Ltd.


       Cygnus Maritime Ltd.


       Perseus Maritime Ltd.


         Kei Maritime Ltd.


         Vita Maritime Ltd.


      Vega Maritime No. 1 Ltd.


      Vega Maritime No. 2 Ltd.


      Vega Maritime No. 3 Ltd.


      Vega Maritime No. 4 Ltd.


      Vega Maritime No. 5 Ltd.


     Gemini Marine (No. 9) Ltd.


             PART F: OTHER ARMS OF THE LAKHANI GROUP
        Entities / Individuals             Also Known As
            Gulfstar SA


        DTA Maritime LLC


  Star Property Investments Limited


PART G: OTHER THIRD PARTIES OF INTEREST TO THE INVESTIGATION
      Entities / Individuals              Also Known As
    SH Process Agents Limited


                                      9
